Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 11, 2019

                                      No. 04-18-00824-CV

                IN THE INTEREST OF R.C.P., R.I.P., M.E.P., AND R.C.P.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00040
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The Department of Family and Protective Services has filed a motion
for extension of time to file appellee’s brief. The motion is GRANTED. Appellee’s brief is due
on January 17, 2019.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court